DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-3, 6-7, 9 and 11 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: reception unit, comparison unit, output unit, command transmission unit, reset execution unit, first reception unit, second reception unit, and transmission unit in claims 1-3, 6-7, 9 and 11.
These claim limitations use the term “unit” as a substitute for “mean for”. The “units” simply provide diagram showing the units without providing details of how these units perform their function is not sufficient. It is assumed that these units are performed in software and would be functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tada (US 2011/0119592 A1), cited by Applicant.
Regarding claim 1, Tada discloses a display device in a multi-monitor system in which a plurality of display devices are connected using a daisy chain to display an image signal (network system 1A includes a plurality of displays 100A, 100B, 100C and 100D, a contents output device 400 and a management PC 500, para. 0051), the display device comprising: 
 (each of displays 100A, 100B, 100C and 100D performs mutual communications with management PC 500 over a first network 51. Each of displays 100A, 100B, 100C and 100D performs mutual communications with contents output device 400 over a second network 52, para. 0051); 
a comparison unit configured to compare the received signal information and signal information of the image signal in the own display device (based on the operation states of displays 100A, 100B, 100C and 100D, display 100B determines whether the operation state of display 100B is different from those of other displays 100A, 100C and 100D or not, para. 0073); and 
an output unit configured to output an instruction to perform a reset on at least one of the plurality of display devices when the two types of signal information are determined to be different as a result of the comparison (when the operation state of display 100B is different from those of other displays 100A, 100C and 100D, i.e., when other displays 100A, 100C and 100D are receiving the 480p signal, display 100B restarts, para. 0074).
 Regarding claim 2, Tada discloses the comparison unit further specifies the number of display devices having common setting content included in the signal information for each piece of setting content on the basis of the signal information, and (based on the operation states of displays 100A, 100B, 100C and 100D, display 100B determines whether the operation state of display 100B is different from those of other displays 100A, 100C and 100D or not, para. 0073); and 
the output unit outputs an instruction to perform a reset on a display device that is a minority group among the plurality of display devices when the two types of signal information are determined to be different as a result of the comparison (when the operation state of display 100B is different from those of other displays 100A, 100C and 100D, i.e., when other displays 100A, 100C and 100D are receiving the 480p signal, display 100B restarts, para. 0074).
Regarding claim 3, Tada discloses a command transmission unit configured to transmit a command to return the signal information (each of displays 100A, 100B, 100C and 100D performs mutual communications with management PC 500 over a first network 51. Each of displays 100A, 100B, 100C and 100D performs mutual communications with contents output device 400 over a second network 52, para. 0051), 
wherein the reception unit receives signal information returned in response to a command transmitted from the command transmission unit (para. 0051).
Regarding claims 4, 10 and 12, Tada discloses the command is a command to return at least one of a resolution, a horizontal frequency, a vertical frequency, H Total,  (in the operation state of display 100, when a resolution differs from that in the standard operation state, restoring processing unit 113 executes, as a first step (F=1), para. 0109). 
Regarding claim 5, Tada discloses the signal information is information included in the image signal (the plurality of displays 100A, 100B, 100C and 100D display the contents received from contents output device 400 through second network 52, para. 0051).
Regarding claim 6, Tada discloses a reset execution unit configured to reset the own display device in response to an output of an instruction to perform a reset from the output unit (when the operation state of display 100B is different from those of other displays 100A, 100C and 100D, i.e., when other displays 100A, 100C and 100D are receiving the 480p signal, display 100B restarts, para. 0074).
Regarding claims 7 and 11, Tada discloses the signal information is information indicating a setting state regarding a display of the image signal on a display device from the display device connected to a back stage of the own display device (contents output device 400 may output a plurality of contents through different output terminals, respectively. In this case, the plurality of displays 100A, 100B, 100C and 100D receive the different contents from the different output terminals of contents output device 400 through the plurality of input terminals, para. 0054), and 
(based on the operation states of displays 100A, 100B, 100C and 100D, display 100B determines whether the operation state of display 100B is different from those of other displays 100A, 100C and 100D or not, para. 0073). 
Regarding claim 8, Tada discloses a command requesting signal information is transmitted or signal information corresponding to the command is received via a communication line connected to a terminal different from a terminal used for image signal communication (each of displays 100A, 100B, 100C and 100D performs mutual communications with management PC 500 over a first network 51. Each of displays 100A, 100B, 100C and 100D performs mutual communications with contents output device 400 over a second network 52, para. 0051).
Regarding claim 9, Tada discloses a display device in a multi-monitor system in which a plurality of display devices are connected using a daisy chain to display an image signal (network system 1A includes a plurality of displays 100A, 100B, 100C and 100D, a contents output device 400 and a management PC 500, para. 0051), the display device comprising: 
a first reception unit configured to receive a command to transmit signal information that is information regarding a display of the image signal on a display device from the display device connected to an own display device (each of displays 100A, 100B, 100C and 100D performs mutual ; 
a transmission unit configured to transmit the signal information to a display device that is a transmission source of the command if the command is received (each of displays 100A, 100B, 100C and 100D performs mutual communications with management PC 500 over a first network 51); 
a second reception unit configured to receive an instruction to perform a reset (each of displays 100A, 100B, 100C and 100D performs mutual communications with contents output device 400 over a second network 52, para. 0051), which is transmitted when the two types of signal information are determined to be different as a comparison result of comparing signal information transmitted from a display device that is a transmission source of the command of the display device that is a transmission source of the command with signal information of the image signal in the display device that is a transmission source of the command in the display device that is a transmission source of the command (based on the operation states of displays 100A, 100B, 100C and 100D, display 100B determines whether the operation state of display 100B is different from those of other displays 100A, 100C and 100D or not, para. 0073); and 
a reset execution unit configured to perform a reset of the own display device if the instruction to perform a reset is received (when the operation state of display 100B is different from those of other displays 100A, .
Regarding claim 13, Tada discloses an image display method of a multi-monitor system in which a plurality of display devices are connected using a daisy chain to display an image signal (network system 1A includes a plurality of displays 100A, 100B, 100C and 100D, a contents output device 400 and a management PC 500, para. 0051), the method comprising: 
receiving, by a second display device, a command to transmit signal information that is information regarding a display of the image signal in a first display device from the first display device and of transmitting the signal information to the first display device (each of displays 100A, 100B, 100C and 100D performs mutual communications with management PC 500 over a first network 51, para. 0051); 
receiving, by the first display device, signal information of the image signal in the second display device from the second display device, of comparing the received signal information with signal information of the image signal in an own display device, and of outputting an instruction to perform a reset on at least one of the plurality of display devices when the two types of signal information are determined to be different as a result of the comparison (based on the operation states of displays 100A, 100B, 100C and 100D, display 100B determines whether the operation state of display 100B is different from those of other displays 100A, 100C and 100D or not, para. 0073); and 
 (when the operation state of display 100B is different from those of other displays 100A, 100C and 100D, i.e., when other displays 100A, 100C and 100D are receiving the 480p signal, display 100B restarts, para. 0074).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshimura (US 2012/0268350 A1) discloses liquid crystal display device includes multi-display devices a receiving section for receiving display image data indicative of a display image to be displayed on a display panel, a light intensity determining section determines the light intensities of the respective segments based on the display image data and the peripheral display image data (abstract).
Si (US 2010/0328336 A1) discloses (an LCD wall comprising a display array and a control device, the display array comprising a display panel and receiving image data and controlling the display of the image data on the display panel, wherein the controlling the display of the image data on the display panel comprises adjusting grey-scales on the image data corresponding to a backlight brightness of the backlight device, para. 0005).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER T. NGUYEN
Examiner
Art Unit 2693



/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693